By JUDGE CHARLES H. DUFF
The remaining issue for decision on this matter is the motion of the Defendant for the production of any and all statements of alleged co-conspirators during the course of the conspiracy which the Commonwealth intends to submit into evidence at trial. Defendant relies on United States v. Thevis, 84 F.R.D. 47, in which the United States District Court for the Northern District of Georgia held co-conspirators’ statements to be discoverable under Federal Rule 16(a)(1)(A).
I have examined the Thevis decision and likewise have compared Federal Rule 16(a)(1)(A) with Virginia Rule 3A: 14(b)(1). A careful reading of the two satisfies me that the Federal Rule is much broader and does not contain the implied limitations of the Virginia Rule. A liberal reading of the Federal Rule makes discoverable any relevant written or recorded statement. The Virginia Rule on the other hand provides for the discovery of written or recorded statements or confessions made by the accused or the substance of any oral statements or confessions made by the accused to any law enforcement officer.
Accordingly it seems to me that the Defendant’s motion for discovery under these circumstances must be denied.